                    Case 20-14978               Doc 1        Filed 07/31/20 Entered 07/31/20 15:48:35                               Desc Main
                                                               Document     Page 1 of 27

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Shawn
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's
     license or passport).         Middle name                                                      Middle name
     Bring your picture            Malnati
     identification to your
                                   Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-4512
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
                    Case 20-14978           Doc 1         Filed 07/31/20 Entered 07/31/20 15:48:35                            Desc Main
                                                            Document     Page 2 of 27
Debtor 1   Shawn Malnati                                                                             Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 7341 West Catalpa Avenue
                                 Chicago, IL 60656
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Cook
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
                    Case 20-14978            Doc 1          Filed 07/31/20 Entered 07/31/20 15:48:35                               Desc Main
                                                              Document     Page 3 of 27
Debtor 1    Shawn Malnati                                                                                 Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                    Case 20-14978            Doc 1        Filed 07/31/20 Entered 07/31/20 15:48:35                                  Desc Main
                                                            Document     Page 4 of 27
Debtor 1    Shawn Malnati                                                                                  Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
                    Case 20-14978              Doc 1        Filed 07/31/20 Entered 07/31/20 15:48:35                            Desc Main
                                                              Document     Page 5 of 27
Debtor 1    Shawn Malnati                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
                    Case 20-14978           Doc 1         Filed 07/31/20 Entered 07/31/20 15:48:35                                   Desc Main
                                                            Document     Page 6 of 27
Debtor 1    Shawn Malnati                                                                                 Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Shawn Malnati
                                 Shawn Malnati                                                     Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     July 31, 2020                                     Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                    Case 20-14978              Doc 1          Filed 07/31/20 Entered 07/31/20 15:48:35                             Desc Main
                                                                Document     Page 7 of 27
Debtor 1   Shawn Malnati                                                                                  Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ David H. Cutler                                                Date         July 31, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                David H. Cutler
                                Printed name

                                Cutler & Associates, Ltd.
                                Firm name

                                4131 Main St.
                                Skokie, IL 60076
                                Number, Street, City, State & ZIP Code

                                Contact phone                                                Email address

                                034403 IL
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                 Case 20-14978                    Doc 1          Filed 07/31/20 Entered 07/31/20 15:48:35                  Desc Main
                                                                   Document     Page 8 of 27

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 20-14978                    Doc 1          Filed 07/31/20 Entered 07/31/20 15:48:35                    Desc Main
                                                                   Document     Page 9 of 27


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 20-14978                    Doc 1          Filed 07/31/20 Entered 07/31/20 15:48:35                    Desc Main
                                                                  Document     Page 10 of 27
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 20-14978                    Doc 1          Filed 07/31/20 Entered 07/31/20 15:48:35                 Desc Main
                                                                  Document     Page 11 of 27
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 20-14978                    Doc 1          Filed 07/31/20 Entered 07/31/20 15:48:35                        Desc Main
                                                                  Document     Page 12 of 27
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
 In re       Shawn Malnati                                                                                    Case No.
                                                                                  Debtor(s)                   Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,018.00
             Prior to the filing of this statement I have received                                        $                       28.00
             Balance Due                                                                                  $                     1,990.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 31, 2020                                                               /s/ David H. Cutler
     Date                                                                        David H. Cutler
                                                                                 Signature of Attorney
                                                                                 Cutler & Associates, Ltd.
                                                                                 4131 Main St.
                                                                                 Skokie, IL 60076

                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
   Case 20-14978        Doc 1      Filed 07/31/20 Entered 07/31/20 15:48:35                 Desc Main
                                    Document     Page 13 of 27
                             CUTLER & ASSOCIATES, LTD.
                                           ATTORNEYS AT LAW
                                            4131 MAIN STREET
                                          SKOKIE, ILLINOIS 60076
                                                  ______
                                         TELEPHONE (847) 673-8600
                                            FAX (847) 673-8636


                                                  7/30/20

Dear Shawn:

This will serve as our engagement agreement for representing you in a Chapter 7 bankruptcy. The
agreement will become effective only when you sign it and make a payment to us. Please read this
agreement carefully and be sure you understand it. If you have any questions, you should consult with me
before signing. This document represents the complete agreement between us and may not be modified
or replaced except by a subsequent written agreement executed by the parties. No other services will be
provided to you.

You understand that most taxes and other governmental obligations will not be discharged in your
bankruptcy. Student loans will not be discharged in your bankruptcy

The following are the specifics of the services we will perform for you:

                                            Prefiling Services

        1.      Meet with you to discuss your financial situation and possible solutions;
        2.      Provide you with the attached section 342(b)(1) notice, which sets out the purpose,
                benefits, and costs of filing under Chapters 7, 11, 12 or 13; the types of services available
                from credit counseling agencies; and the penalties of committing certain bankruptcy
                crimes, and will explain the notice to you;
        3.      Prepare the necessary bankruptcy petition, schedules, statement of affairs, and other
                documents, and review and file the bankruptcy case under the chapter you select;

                                           Post Filing Services

        4.      Obtain updated documents from you as required by the trustee appointed to your case;
        5.      Timely (subject your cooperation) forward all required documents to your trustee;
        6.      Notify you of your section 341 meeting of creditors and any documents you bring to such
                meeting;
        7.      Prepare for and accompany you to the section 341 first meeting of creditors;
        8.      Correspond with your creditors to make sure they have been notified of your bankruptcy
                proceeding;
        9.      Assist in the amendments to the papers filed and the production of such documents as the
                trustee requests;
        10.     Assist you in the execution of reaffirmation agreements that are in your best interest;
        11.     Remain available through the close of your case to answer any questions and provide you
                with legal advice regarding your bankruptcy;
        12.     Assist you in regards to any post filing garnishment matters;
        13.     Monitor all court filings and promptly notify you of all relevant matters;
        14.     Promptly forward you all correspondence we receive from your creditors;
        15.     Monitor all deadlines and the status of your debtor education class;
        16.     Assist you in compliance with bankruptcy audits;
        17.     Advise you on redemption of property;
                                                     1
   Case 20-14978         Doc 1      Filed 07/31/20 Entered 07/31/20 15:48:35                Desc Main
                                     Document     Page 14 of 27



         18.     Handle the following lien avoidance motions: _______________________(none if not
                 stated) – This must be completed if you own real estate and have a judgement against
                 you;
         19.     Timely negotiate with the Trustee regarding any property or actions that the Trustee may
                 pursue that could be adverse to your interests.

                                               Services Not Included

         1.      Judicial lien avoidances not specifically identified above;
         2.      Adversary proceeding;
         3.      Representation in any state court matters.

We are willing to provide these services to you for either of the following flat fee arraignments:

     1. Option 1: A flat fee of $1,850 paid before filing your case, which includes filing fees and credit
        reports. We encourage you to accept this option as it will cost you $539 less than Option 2 for
        the same level of service. We charge more for Option 2 because this option requires us to
        perform substantially more compliance work with the bankruptcy court;

OR

     2. Option 2: A fee of $399 to file a chapter 7 bankruptcy petition for you with the expectation that
        you will hire us afterwards by signing and returning the attached “Post Filing Retainer
        Agreement” by which you will agree to pay $1,990 after your case is filed.

         Until you sign the Post Filing Agreement, you are under no obligation to pay us any additional
         fees and we will have no right to payment of any fees from you.

         You are under no obligation to sign the Post Filing Agreement or hire us after your case is filed,
         but if you do not, we will file a motion to withdraw from your case pursuant to Local Rule 2091-1
         of the United States Bankruptcy Court, and you may either represent yourself or hire another
         attorney to represent you in your bankruptcy proceeding.

         You may be able to find an attorney willing to represent you in your bankruptcy at a lower fee
         than ours after your case is filed. This is your absolute right and you are assured we will not
         interfere with this right should you decide to do so.


You understand that all funds you pay us are considered payments towards your flat fee retainer and will
immediately become our property. These payments will be deposited into our general business account
and will be used for any and all of our general expenses and may be used to pay the costs of your credit
reports and court filing fees. If you decide not to proceed with your case, we will retain no less than $750
of payments made to us.

You understand that the fee we are charging you is a “flat” fee. In setting our fee, we have considered the
following factors based on what we expect from the average Chapter 7 Bankruptcy: (1) the time and
labor expended; (2) the novelty and difficult of the question raised; (3) the skill required to properly
perform the legal services rendered; (4) our opportunity costs in handling your matter; (5) the customary
fee for like work; (6) our expectations at the outset of this agreement; (7) the time limitations imposed by
you or the circumstances; (8) the facts you have informed us about and the result we expect to achieve;
                                                      2
   Case 20-14978         Doc 1     Filed 07/31/20 Entered 07/31/20 15:48:35                  Desc Main
                                    Document     Page 15 of 27
(9) our experience, reputation and abilities; (10) whether or not there are issues which would cause other
attorneys in our legal community to not accept your case; (11) the nature and length of the professional
relation between you and us; and (12) attorney’s fees in similar cases. Your case may take us more time
or less time than a typical case and this is a risk we undertake by agreeing to represent you on a flat fee.

You understand that due to the flat fee nature of our work, we do not expect to track our time on your
case. If you want us to track our time on the specifics of your case, we will do so provided that you
understand that you will not be able to contact your attorney via text message or by cell phone as we are
unable to track the time spent while attorneys are not in the office.

Initial ______           ______ Firm is not required to track time on my case.

Due to scheduling, the attorney appearing with you at your 341 meeting of creditors may be an employee
of our firm or he/she may be an attorney who we hire to appear on our behalf. It is our regular practice to
inform you via email the name and a picture of the attorney who will be with you at least five days prior
to your meeting, however, in rare situations, attorney schedules can change and we will notify you of such
change as early as possible. You are assured that any attorney who attends the meeting with you is
experienced, competent and will have the details of your case, however, due to fact that we cannot chose
your 341 meeting date, we cannot promise to have any specific attorney attend the meeting with you.
Your attorney will explain what will happen at your 341 meeting and you are encouraged to ask your
attorney any questions you have about such meeting.

You agree that all documents and information you provide us will be complete, accurate and truthful.
You agree to review your petition prior to filing your case. You are responsible for any inaccuracies in
your petition. If you do not understand anything, we will be glad to explain it.

There is an inherent conflict wherever attorneys represent debtors in bankruptcy for a fee. We are
working to alleviate your financial issues, while at the same time charging a fee. There have also
previously been cases that questioned whether asking you to sign an agreement after the filing of your
bankruptcy case to pay an attorney for services rendered after the filing of your case presents a possible
additional conflict of interest. We can only represent you if that representation will not be limited by our
own interests. We believe our ability to represent you will not be affected by your ongoing obligation to
pay our post-petition fee. By signing this agreement, you are waiving this conflict and are allowing us to
represent you. You do not have to waive this conflict of interest and can instead choose not to hire us.
You also have the right to consult separate counsel to discuss whether you should waive this conflict.

In the event your case is dismissed or you do not get a discharge as a result of any failure on our part, we
will promptly refund all fees you have paid us. No other refunds will be given.

You agree to provide all required documents necessary to complete your petition no later than 30
days after execution of this agreement. If documents are not provided by this date, this agreement
will be null and void and we may close your file and retain all payments you have made to us.

Documents may be submitted to us in person for copying, by fax or by email in PDF format. We will not
accept documents by text messaging or original documents. All documents you give us will be reviewed,
scanned as necessary and destroyed.

We can add creditors to your petition within a reasonable time after filing. However, there is a fee of
$100 which includes a $31 court cost that must be paid prior to us amending your petition. If you wish
for us to add creditors to your petition prior to discharge you must provide us a list of the missing
creditors and the $100 no later than 30 days prior to discharge.

                                                     3
Case 20-14978   Doc 1   Filed 07/31/20 Entered 07/31/20 15:48:35   Desc Main
                         Document     Page 16 of 27
     Case 20-14978      Doc 1      Filed 07/31/20 Entered 07/31/20 15:48:35                 Desc Main
                                    Document     Page 17 of 27

                         Debt Relief Agency Disclosures to an Assisted Person

Section 527 of the Bankruptcy Code requires a Debt Relief Agency to provide an assisted person with the
following:

A copy of the notice prepared by the clerk of the Bankruptcy Court, in accordance with the requirements
of §342(b), which is attached hereto and which contains:

        (1)     a brief description of:

                (A)      Chapters 7, 11, 12, and 13 and the general purpose, benefits, and costs of
                         proceeding under each of those chapters; and
                (B)      the types of services available from credit counseling agencies; and

         (2)     statements specifying that:

                (A)      a person who knowingly and fraudulently conceals assets or makes a false oath
                         or statement under penalty of perjury in connection with a case under this title
                         shall be subject to fine, imprisonment, or both; and
                (B)      all information supplied by a debtor in connection with a case under this title is
                         subject to examination by the Attorney General.

2.        The following disclosures are required by §527(a)(2), which advises an assisted person that:

        (A)     all information that the assisted person is required to provide with a petition and
                thereafter during a case under this title is required to be complete, accurate, and truthful.
        (B)     all assets and all liabilities are required to be completely and accurately disclosed in the
                documents filed to commence the case, and the replacement value of each asset as
                defined in §506 must be stated in those documents where requested after reasonable
                inquiry to establish such value;
        (C)     current monthly income, the amounts specified in section 707(b)(2), and, in a case under
                Chapter 13 of this title, disposable income (determined in accordance with §707(b)(2))
                are required to be stated after reasonable inquiry; and
        (D)     information that an assisted person provides during his or her case may be audited
                pursuant to this title, and failure to provide such information may result in dismissal of
                the case under this title or other sanction, including a criminal sanction.

If you have any questions about any of these disclosures, we will be happy to provide further explanation.




                                                     7
   Case 20-14978         Doc 1     Filed 07/31/20 Entered 07/31/20 15:48:35                Desc Main
                                    Document     Page 18 of 27

           Separate Disclosure Required by Section 527 of the Bankruptcy Code as Amended

IMPORTANT INFORMATION ABOUT BANKRUPTCY ASSISTANCE SERVICES FROM AN
ATTORNEY

(Note: This form is mandated by statute. It may or may not correctly explain the law.)

If you decide to seek bankruptcy relief, you can represent yourself; you can hire an attorney to represent
you, or you can get help in some localities from a bankruptcy petition preparer who is not an attorney.
THE LAW REQUIRES AN ATTORNEY OR BANKRUPTCY PETITION PREPARER TO GIVE YOU
A WRITTEN CONTRACT SPECIFYING WHAT THE ATTORNEY OR BANKRUPTCY PETITION
PREPARER WILL DO FOR YOU AND HOW MUCH IT WILL COST. Ask to see the contract before
you hire anyone.

The following information explains what must be done in a routine bankruptcy case to help you evaluate
how much services you need. Before filing a bankruptcy case, either you or your attorney should analyze
your eligibility for different forms of debt relief available under the Bankruptcy Code and decide which
form of relief is most likely to be beneficial for you. Be sure you understand the relief you can obtain and
its limitations. To file a bankruptcy case, documents (Petition, Schedules, Statement of Financial Affairs,
and in some cases a Statement of Intention) must be prepared correctly and filed with the bankruptcy
court. You will have to pay a filing fee to the bankruptcy court. Once your case starts, you must attend the
required first meeting of creditors, where you may be questioned by a court official called a “trustee” and
by creditors.

If you choose to file a Chapter 7 case, you may be asked by a creditor to reaffirm a debt. You may want
help deciding whether to do so. A creditor is not permitted to coerce you into reaffirming your debts.

If you choose to file a Chapter 13 case, in which you repay your creditors what you can afford over 3 to 5
years, you may also want help preparing your Chapter 13 plan and with the confirmation hearing on your
plan, which will be before a bankruptcy judge.

If you select another type of relief under the Bankruptcy Code other than Chapter 7 or Chapter 13, you
should consult someone familiar with that type of relief.

Your bankruptcy case may also involve litigation. You are generally permitted to represent yourself in
litigation in bankruptcy court, but only lawyers, not bankruptcy petition preparers, can give you legal
advice.




                                                     8
   Case 20-14978        Doc 1      Filed 07/31/20 Entered 07/31/20 15:48:35                 Desc Main
                                    Document     Page 19 of 27



                            Information to the Assisted Person (Debtor) on
                        How to Provide All Information Required by Section 521

Section 521 of the Code sets out the Debtor’s duties related to the filing of a bankruptcy case. A copy of
the section is attached to this writing.

As you fill out these schedules and statement of affairs, you should keep the following in mind.

Completing the income and expense pages accurately and completely is critical.

        (a)     To compile your income, refer to recent pay stubs and last year’s income tax returns.
                Accounting for overtime, investment dividends, and other earnings is necessary.

        (b)     People usually pay cash for many items, such as groceries. Review your monthly expense
                payments and make a best estimate on cash expenditures. If you pay insurance annually,
                calculate the monthly cost. Attached are IRS expense allowances for the area in which
                you live. If your expenses exceed these, we will have to review them and perhaps make
                adjustments.

        (c)     When you value property you own, consider prices in the neighborhood for housing, in
                newspapers and car lots for automobiles, and what you would pay for furniture and
                clothes at a business selling such goods.

        (d)     If you have an item of special value, an appraisal may be necessary.

        (e)     When listing creditors, collect current bills and use that information for mailing addresses
                and balances due.

        (f)     Under the law of this state, or federal bankruptcy law, certain property may be exempt
                and may be retained. Attached is a copy of the state list of exemptions and also a list of
                property that may be exempt under federal law. Neither list is all-inclusive. If a seller has
                a lien on exempt property, the lien may be avoidable or you may have to pay for the
                property in order to keep it. After you have prepared these lists, we can review them and
                decide what property qualifies as exempt.




                                                     9
           Case 20-14978         Doc 1     Filed 07/31/20 Entered 07/31/20 15:48:35            Desc Main
                                            Document     Page 20 of 27
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                              Chapter 7:         Liquidation
This notice is for you if:
                                                                      $245      filing fee
     You are an individual filing for bankruptcy,
     and                                                               $75   administrative fee

     Your debts are primarily consumer debts.                 +        $15   trustee surcharge
     Consumer debts are defined in 11 U.S.C.
     § 101(8) as “incurred by an individual                             $335 total fee
     primarily for a personal, family, or                     Chapter 7 is for individuals who have financial
     household purpose.”                                      difficulty preventing them from paying their debts
                                                              and who are willing to allow their nonexempt
                                                              property to be used to pay their creditors. The
The types of bankruptcy that are available to                 primary purpose of filing under chapter 7 is to have
individuals                                                   your debts discharged. The bankruptcy discharge
                                                              relieves you after bankruptcy from having to pay
Individuals who meet the qualifications may file under        many of your pre-bankruptcy debts. Exceptions exist
one of four different chapters of Bankruptcy Code:            for particular debts, and liens on property may still
                                                              be enforced after discharge. For example, a creditor
     Chapter 7 - Liquidation                                  may have the right to foreclose a home mortgage or
                                                              repossess an automobile.
     Chapter 11 - Reorganization
                                                              However, if the court finds that you have committed
     Chapter 12 - Voluntary repayment plan                    certain kinds of improper conduct described in the
                 for family farmers or                        Bankruptcy Code, the court may deny your
                 fishermen                                    discharge.

     Chapter 13 - Voluntary repayment plan                    You should know that even if you file chapter 7 and
                 for individuals with regular                 you receive a discharge, some debts are not
                 income                                       discharged under the law. Therefore, you may still
                                                              be responsible to pay:

You should have an attorney review your                           most taxes;
decision to file for bankruptcy and the choice of
chapter.                                                          most student loans;

                                                                  domestic support and property settlement
                                                                  obligations;




                                                         10
           Case 20-14978           Doc 1      Filed 07/31/20 Entered 07/31/20 15:48:35              Desc Main
                                               Document     Page 21 of 27


     most fines, penalties, forfeitures, and criminal            your income is more than the median income for your
     restitution obligations; and                                state of residence and family size, depending on the
                                                                 results of the Means Test, the U.S. trustee, bankruptcy
     certain debts that are not listed in your bankruptcy        administrator, or creditors can file a motion to dismiss
     papers.                                                     your case under § 707(b) of the Bankruptcy Code. If a
                                                                 motion is filed, the court will decide if your case should
You may also be required to pay debts arising from:              be dismissed. To avoid dismissal, you may choose to
                                                                 proceed under another chapter of the Bankruptcy
     fraud or theft;                                             Code.

     fraud or defalcation while acting in breach of              If you are an individual filing for chapter 7 bankruptcy,
     fiduciary capacity;                                         the trustee may sell your property to pay your debts,
                                                                 subject to your right to exempt the property or a portion
     intentional injuries that you inflicted; and                of the proceeds from the sale of the property. The
                                                                 property, and the proceeds from property that your
     death or personal injury caused by operating a              bankruptcy trustee sells or liquidates that you are
     motor vehicle, vessel, or aircraft while intoxicated        entitled to, is called exempt property. Exemptions may
     from alcohol or drugs.                                      enable you to keep your home, a car, clothing, and
                                                                 household items or to receive some of the proceeds if
If your debts are primarily consumer debts, the court            the property is sold.
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.               Exemptions are not automatic. To exempt property,
You must file Chapter 7 Statement of Your Current                you must list it on Schedule C: The Property You Claim
Monthly Income (Official Form 122A–1) if you are an              as Exempt (Official Form 106C). If you do not list the
individual filing for bankruptcy under chapter 7. This           property, the trustee may sell it and pay all of the
form will determine your current monthly income and              proceeds to your creditors.
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,          Chapter 11: Reorganization
the Chapter 7 Means Test Calculation (Official Form
122A–2).
                                                                             $1,167    filing fee
If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test                   +           $550    administrative fee
Calculation (Official Form 122A–2). The calculations on
                                                                             $1,717    total fee
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
                                                                 Chapter 11 is often used for reorganizing a business,
certain debts to determine any amount available to pay
                                                                 but is also available to individuals. The provisions of
unsecured creditors. If
                                                                 chapter 11 are too complicated to summarize briefly.




                                                            11
           Case 20-14978         Doc 1     Filed 07/31/20 Entered 07/31/20 15:48:35                  Desc Main
                                            Document     Page 22 of 27
     Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
        or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
        following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
        20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                  Under chapter 13, you must file with the court a plan
Chapter 12: Repayment plan for family                             to repay your creditors all or part of the money that
            farmers or fishermen                                  you owe them, usually using your future earnings. If
                                                                  the court approves your plan, the court will allow you
                                                                  to repay your debts, as adjusted by the plan, within 3
            $200   filing fee                                     years or 5 years, depending on your income and other
+            $75   administrative fee                             factors.
            $275   total fee
                                                                  After you make all the payments under your plan,
Similar to chapter 13, chapter 12 permits family farmers          many of your debts are discharged. The debts that are
and fishermen to repay their debts over a period of time          not discharged and that you may still be responsible to
using future earnings and to discharge some debts that            pay include:
are not paid.
                                                                         domestic support obligations,

                                                                         most student loans,
Chapter 13: Repayment plan for
            individuals with regular                                     certain taxes,
            income
                                                                         debts for fraud or theft,

            $235   filing fee                                            debts for fraud or defalcation while acting in a
+            $75   administrative fee                                    fiduciary capacity,
            $310   total fee
                                                                         most criminal fines and restitution obligations,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in                      certain debts that are not listed in your
installments over a period of time and to discharge                      bankruptcy papers,
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain                  certain debts for acts that caused death or
dollar amounts set forth in 11 U.S.C. § 109.                             personal injury, and

                                                                         certain long-term secured debts.



                                                           12
           Case 20-14978          Doc 1      Filed 07/31/20 Entered 07/31/20 15:48:35              Desc Main
                                              Document     Page 23 of 27
                                                                  A married couple may file a bankruptcy case
         Warning: File Your Forms on Time                         together—called a joint case. If you file a joint case and
                                                                  each spouse lists the same mailing address on the
Section 521(a)(1) of the Bankruptcy Code requires that            bankruptcy petition, the bankruptcy court generally will
you promptly file detailed information about your                 mail you and your spouse one copy of each notice,
creditors, assets, liabilities, income, expenses and              unless you file a statement with the court asking that
general financial condition. The court may dismiss your           each spouse receive separate copies.
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the                     Understand which services you could receive from
Bankruptcy Rules, and the local rules of the court.               credit counseling agencies

For more information about the documents and                      The law generally requires that you receive a credit
their deadlines, go to:                                           counseling briefing from an approved credit counseling
http://www.uscourts.gov/bkforms/bankruptcy_form                   agency. 11 U.S.C. § 109(h). If you are filing a joint
s.html#procedure.                                                 case, both spouses must receive the briefing. With
                                                                  limited exceptions, you must receive it within the 180
                                                                  days before you file your bankruptcy petition. This
Bankruptcy crimes have serious consequences                       briefing is usually conducted by telephone or on the
                                                                  Internet.
If you knowingly and fraudulently conceal assets or
make a false oath or statement under penalty of                   In addition, after filing a bankruptcy case, you generally
perjury—either orally or in writing—in connection with a          must complete a financial management instructional
bankruptcy case, you may be fined, imprisoned, or                 course before you can receive a discharge. If you are
both.                                                             filing a joint case, both spouses must complete the
                                                                  course.
All information you supply in connection with a
bankruptcy case is subject to examination by the                  You can obtain the list of agencies approved to provide
Attorney General acting through the Office of the U.S.            both the briefing and the instructional course from:
Trustee, the Office of the U.S. Attorney, and other               http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
offices and employees of the U.S. Department of                   .
Justice.
                                                                  In Alabama and North Carolina, go to:
Make sure the court has your mailing address                      http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                  BankruptcyResources/ApprovedCredit
The bankruptcy court sends notices to the mailing                 AndDebtCounselors.aspx.
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure              If you do not have access to a computer, the clerk of
that you receive information about your case,                     the bankruptcy court may be able to help you obtain
Bankruptcy Rule 4002 requires that you notify the court           the list.
of any changes in your address.




                                                             13
    Case 20-14978   Doc 1   Filed 07/31/20 Entered 07/31/20 15:48:35   Desc Main
                             Document     Page 24 of 27


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Affirm, Inc.
                      Attn: Bankruptcy
                      Po Box 720
                      San Francisco, CA 94104


                      Bank of America
                      4909 Savarese Circle
                      Fl1-908-01-50
                      Tampa, FL 33634


                      Capital One
                      Attn: Bankruptcy
                      Po Box 30285
                      Salt Lake City, UT 84130


                      Capital One Bank Usa N



                      Capital One/Carson
                      Attn: Bankruptcy Dept
                      Po Box 30285
                      Salt Lake City, UT 84130


                      Central Loan
                      Attn: Bankruptcy
                      Po Box 77404
                      Ewing, NJ 08628


                      Chase Card Services
                      Attn: Bankruptcy
                      Po Box 15298
                      Wilmington, DE 19850


                      Chase Mortgage
                      Attn: Correspondence
                      Mail Code LA4 5555 700 Kansas Ln
                      Monroe, LA 71203


                      Citi/Sears
                      Citibank/Centralized Bankruptcy
                      Po Box 790034
                      St Louis, MO 63179
Case 20-14978   Doc 1   Filed 07/31/20 Entered 07/31/20 15:48:35   Desc Main
                         Document     Page 25 of 27



                  Citibank/Best Buy
                  Citicorp Credit Srvs/Centralized Bk dept
                  Po Box 790034
                  St Louis, MO 63179


                  Citibank/The Home Depot
                  Citicorp Credit Srvs/Centralized Bk dept
                  Po Box 790034
                  St Louis, MO 63179


                  Citibankna
                  Citibank Corp/Centralized Bankruptcy
                  Po Box 790034
                  St. Louis, MO 63179


                  Comenity Bank/Carsons
                  Attn: Bankruptcy
                  Po Box 182125
                  Columbus, OH 43218


                  Comenity Bank/Harlem Furniture
                  Attn: Bankruptcy
                  Po Box 182125
                  Columbus, OH 43218


                  Comenity Bank/Overstock
                  Attn: Bankruptcy
                  Po Box 182125
                  Columbus, OH 43218


                  Department Store National Bank/Macy's
                  Attn: Bankruptcy
                  9111 Duke Boulevard
                  Mason, OH 45040


                  Fifth Third Bank
                  Attn: Bankruptcy
                  Maildrop RCSB3E 1830 E Paris Ave SE
                  Grand Rapids, MI 49546


                  Kohls/Capital One
                  Attn: Credit Administrator
                  Po Box 3043
                  Milwaukee, WI 53201
Case 20-14978   Doc 1   Filed 07/31/20 Entered 07/31/20 15:48:35   Desc Main
                         Document     Page 26 of 27



                  LendingClub
                  Attn: Bankruptcy
                  595 Market St, Ste 200
                  San Francisco, CA 94105


                  Member HSBC Group/Beneficial
                  Attn: CML Customer Resolution Department
                  1421 West Shore Drive, Suite 100
                  Arlington Heights, IL 60004


                  NMAC
                  Attn: Bankruptcy
                  Po Box 660366
                  Dallas, TX 75266


                  Petland/Comenity
                  Attn: Bankruptcy
                  Po Box 183043
                  Columbus, OH 43218


                  PNC bank
                  Attn: Bankruptcy
                  2730 Liberty Ave
                  Pittsburgh, PA 15222


                  Prosper Funding LLC
                  221 Main Street
                  Suite 300
                  San Francisco, CA 94105


                  Sears/cbna
                  Po Box 6217
                  Sioux Falls, SD 57117


                  Syncb/PPC
                  Attn: Bankruptcy
                  Po Box 965060
                  Orlando, FL 32896


                  Synchrony Bank/ JC Penneys
                  Attn: Bankruptcy
                  Po Box 965064
                  Orlando, FL 32896
Case 20-14978   Doc 1   Filed 07/31/20 Entered 07/31/20 15:48:35   Desc Main
                         Document     Page 27 of 27



                  Synchrony Bank/Amazon
                  Attn: Bankruptcy
                  Po Box 965060
                  Orlando, FL 32896


                  Synchrony Bank/Care Credit
                  Attn: Bankruptcy Dept
                  Po Box 965064
                  Orlando, FL 32896


                  Synchrony Bank/Gap
                  Attn: Bankruptcy Dept
                  Po Box 965060
                  Orlando, FL 32896


                  Synchrony Bank/Lowes
                  Attn: Bankruptcy
                  Po Box 965060
                  Orlando, FL 32896


                  Synchrony/Ashley Furniture Homestore
                  Attn: Bankruptcy
                  Po Box 965060
                  Orlando, FL 32896


                  Target
                  c/o Financial & Retail Srvs
                  Mailstop BT POB 9475
                  Minneapolis, MN 55440


                  Toyota Financial Services
                  Attn: Bankruptcy
                  Po Box 8026
                  Cedar Rapids, IA 52409


                  Wells Fargo Bank NA
                  Mac F8234f-02f
                  Po Box 10438
                  Des Moines, IA 50306
